Exhibit 10.22

 

2015 EQUITY INCENTIVE PLAN
OF
INSTEEL INDUSTRIES, INC.

 

Stock Option Agreement

 

R E C I T A L S :

 

In furtherance of the purposes of the 2015 Equity Incentive Plan of Insteel
Industries, Inc., as amended (the “Plan”), and in consideration of the services
of the Optionee and such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and the Optionee
hereby agree as follows:

 

1.    Incorporation of Plan. The rights and duties of the Corporation and the
Optionee under this Stock Option Agreement (the “Agreement”) shall in all
respects be subject to and governed by the provisions of the Plan, the terms of
which are expressly incorporated herein by reference and made a part hereof. In
the event of any conflict between the provisions in the Agreement and those of
the Plan, the provisions of the Plan shall govern. Unless otherwise defined
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

 

2.     Grant of Option; Term of Option. The Corporation hereby grants to the
Optionee pursuant to the Plan, as a matter of separate inducement and agreement
in connection with his employment or service to the Corporation, and not in lieu
of any salary or other compensation for his services, the right and Option (the
“Option”) to purchase all or any part of an aggregate of shares (the “shares”)
of the common stock (the “Common Stock”) of the Corporation and at a purchase
price (the “option price”) per share as set forth on the Notice of Grant of
Stock Options and Option Agreement. Options may be issued either as Nonqualified
Options or Incentive Stock Options. To the extent that any Option is designated
as an Incentive Stock Option and such Option does not qualify as an Incentive
Stock Option, it shall be treated as a Nonqualified Option. Except as otherwise
provided in the Plan, the Option will expire if not exercised in full before the
date set forth on the attached Notice of Grant of Stock Options and Option
Agreement.

 

3.     Exercise of Option. The Option shall become exercisable on the date or
dates and subject to such other conditions as are set forth in the Plan and on
the Notice of Grant of Stock Options and Option Agreement. To the extent that an
Option which is exercisable is not exercised, such Option shall accumulate and
be exercisable by the Optionee in whole or in part at any time prior to
expiration of the Option, subject to the terms of the Plan and this Agreement.
Payment of the option price may be (i) in cash; (ii) by delivery of shares of
Common Stock owned by the Optionee for at least six months at the time of
exercise and acceptable to the Administrator; (iii) with respect to Nonqualified
Stock Options, by shares of Common Stock withheld upon exercise, or (iv) any
combination thereof; provided, that the Administrator may, in its sole and
absolute discretion and subject to such terms and conditions as it deems
appropriate, also permit all or a portion of the purchase price to be paid by
delivery of written notice of exercise to the Corporation and delivery to a
broker of written notice of exercise and irrevocable instructions to promptly
deliver to the Corporation the amount of sale or loan proceeds to pay the Option
Price. Upon the Corporation’s receipt of proper notice of exercise of the Option
in whole or in part and payment of the option price, the Corporation shall as
soon thereafter as practicable deliver to the Optionee a certificate or
certificates for the shares purchased. Shares tendered or withheld in payment on
the exercise of an Option shall be valued at their Fair Market Value on the date
of exercise. In order to comply with any applicable securities laws, the
Corporation may require the Optionee, prior to issuance of the Common Stock
pursuant to the exercise of the Option, (i) to furnish evidence satisfactory to
the Corporation (including a written and signed representation letter) to the
effect that the Common Stock to be acquired will be acquired for investment only
and not for resale or distribution and (ii) to agree that the Common Stock shall
only be sold by the Optionee following registration under the Securities Act of
1933, as amended, or pursuant to an exemption therefrom.

 

1

--------------------------------------------------------------------------------

 

 

4.     Termination of Employment; Change in Control. Except as otherwise
expressly provided in this Section 4, all rights of the Optionee under the Plan
with respect to the unexercised portion of his Option (whether or not then
vested and exercisable) shall terminate upon termination of the employment of
the Optionee with the Corporation or a Related Corporation.

 

(a)     If the employment of the Optionee is terminated because of death or
Disability, the Option shall immediately vest and must be exercised, if at all,
prior to the earlier of: (A) the first anniversary of the Optionee’s termination
date, or (B) the expiration of the Option. In the event of the Optionee’s death,
such Option shall be exercisable by such person or persons as shall have
acquired the right to exercise the Option by will or by the laws of intestate
succession. In the event of the Optionee’s Disability, such Option may be
exercised by the Optionee’s guardian or legal representative.

 

(b)     If the employment of the Optionee terminates because of Retirement, the
Option shall immediately vest and must be exercised, if at all, prior to the
earlier of: (A) 90 days following the Optionee’s termination date, or (B) the
expiration of the Option. For this purpose, Retirement means the Optionee’s
voluntary termination of employment on or after attaining age 55 and completing
ten (10) years of employment with the Corporation or a Related Corporation.

 

(c)     If the employment of the Optionee is terminated for any reason other
than death, Disability, Retirement or Cause, the unvested portion of the Option
shall be forfeited and the vested portion must be exercised, if at all, prior to
the earlier of: (A) 90 days following the Optionee’s termination date, or
(B) the expiration of the Option.

 

(d)     Upon a Change in Control, the provisions of Section 19 of the Plan will
apply.

 

5.     Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle the Optionee to a fractional share, such
fractional share shall be disregarded.

 

2

--------------------------------------------------------------------------------

 

 

6.    No Right of Continued Employment. Nothing contained in this Agreement or
the Plan shall confer upon the Optionee any right to continue in the employment
or service of the Corporation or a Related Corporation or interfere with the
right of the Corporation or a Related Corporation to terminate the Optionee’s
employment or service at any time.

 

7.     Nontransferability of Option. The Option shall not be transferable other
than by will or the laws of intestate succession. The Option shall be
exercisable during the Optionee’s lifetime only by the Optionee or, in case of
the Optionee’s Disability, by the Optionee’s guardian or legal representative on
the Optionee’s behalf.

 

8.     Compliance with Recoupment, Ownership and Other Policies and Agreements.
As a condition to receiving the Option, the Optionee agrees that he or she shall
abide by all provisions of any equity retention policy, compensation recovery
(clawback) policy, stock ownership guidelines and/or other similar policies
maintained by the Corporation, each as in effect from time to time and to the
extent applicable to the Optionee from time to time. In addition, the Optionee
shall be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to the Optionee under applicable
law.

 

9.     Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Options or any related or similar rights, and the Optionee hereby
waives any rights or claims related to any such statements, representations or
agreements. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.

 

10.   Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state.

 

11.   Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by the Corporation of a breach of any provision of
the Agreement by the Optionee shall not operate or be construed as a waiver of
any subsequent breach by the Optionee.

 

12.   No Rights as Shareholder. The Optionee or his legal representatives,
legatees or distributees shall not be deemed to be the holder of any shares
subject to the Option and shall not have any rights of a shareholder unless and
until certificates for such shares have been issued and delivered to him or
them.

 

13.   Withholding. The Optionee acknowledges that the Corporation shall require
the Optionee to pay the Corporation the amount of any federal, state, local or
other tax or other amount required by any governmental authority to be withheld
and paid over by the Corporation to such authority for the account of the
Optionee, and the Optionee agrees, as a condition to the grant of the Option, to
satisfy such obligations.

 

14.   Section 409A of the Code. If any provision of the Plan or this Agreement
would result in the Optionee becoming subject to any penalty under Section
409(A) of the Code, any rights of the Optionee or authority of the Corporation
with respect to the Option shall be automatically modified and limited to the
extent necessary to avoid the imposition of such penalty.

 

3

--------------------------------------------------------------------------------

 

 

15.   Administration. The authority to construe and interpret this Agreement and
the Plan and to administer all aspects of the Plan shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding.

 

16.    Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notices shall be directed, if to the Optionee,
at the Optionee’s address indicated by the Corporation’s records, or if to the
Corporation, at the Corporation’s principal office.

 

17.     Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

18.   Restrictions on Shares. The Corporation may impose such restrictions on
any shares issued pursuant to the exercise of the Option as it may deem
advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky or state securities laws applicable to such shares.
Notwithstanding any other provision in the Plan or the Agreement to the
contrary, the Corporation shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). The Corporation may cause a restrictive
legend to be placed on any certificate issued pursuant to the exercise of the
Option in such form as may be prescribed from time to time by applicable laws
and regulations or as may be advised by legal counsel.

 

 

4